             Case 3:18-cv-06529-RS Document 38 Filed 01/10/19 Page 1 of 4



 1   Caitlin Hawks (SBN 260417)
     caitlinh@petaf.org
 2
     PETA Foundation
 3   2154 W Sunset Blvd.
 4   Los Angeles, CA 90026-3148
     Tel: 206-858-8518
 5   Fax: 202-540-2207
 6   Attorney for Proposed Amicus People for the Ethical Treatment of Animals, Inc.
 7
 8
                         UNITED STATES DISTRICT COURT
 9               FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                           SAN FRANCISCO DIVISION
11
     ZOOLOGICAL SOCIETY OF                   |   Civ. Case No.: 3:18-cv-06529-RGS
12
     CINCINNATI, D/B/A/ CINCINNATI           |
13   ZOO & BOTANICAL GARDEN, an              |   NOTICE OF MOTION AND
     Ohio non-profit Corporation,            |   MOTION FOR LEAVE TO FILE
14                                           |   PROPOSED AMICUS CURIAE
            Plaintiff,
15                                           |   BRIEF OF PEOPLE FOR THE
               v.                            |   ETHICAL TREATMENT OF
16   THE GORILLA FOUNDATION, a               |   ANIMALS, INC. IN SUPPORT OF
     California Corporation; and             |   PLAINTIFF’S MOTION FOR
17   FRANCINE PATTERSON, an                  |   SUMMARY JUDGMENT
18   individual,                             |
           Defendants.                       |
19
                                             |
20                                           |
21
22
23
24
25
26
     18-cv-06529-RGS       NOTICE OF MOTION AND MOTION FOR LEAVE
                            TO FILE PROPOSED AMICUS CURIAE BRIEF
              Case 3:18-cv-06529-RS Document 38 Filed 01/10/19 Page 2 of 4



 1                                 NOTICE OF MOTION
 2         Please take notice that People for the Ethical Treatment of Animals, Inc.
 3
     (PETA), hereby moves the Court for leave to file an amicus brief in the above-
 4
 5   captioned case in support of Plaintiff’s motion for summary judgment. Pursuant to

 6   Local Rule 7-11(c), this motion for administrative relief is deemed submitted for
 7
     immediate determination without hearing five days after the motion has been filed.
 8
                 MOTION FOR LEAVE TO FILE AN AMICUS BRIEF
 9
10         Pursuant to Local Rule 7-11, PETA hereby moves this Court for leave to file

11   an amicus brief in support of Plaintiff’s Motion for Summary Judgment, Dkt. 30.
12
     Plaintiff has consented to this motion; Defendants have not. See Declaration of
13
     Delcianna Winders at 1-2.
14
15         “District courts frequently welcome amicus briefs from non-parties
16   concerning legal issues that have potential ramifications beyond the parties directly
17
     involved or if the amicus has ‘unique information or perspective that can help the
18
19   court beyond the help that the lawyers for the parties are able to provide.’” Sonoma

20   Falls Developers, LLC v. Nev. Gold & Casinos, Inc., 272 F. Supp. 2d 919, 925
21
     (N.D. Cal. 2003) (citations omitted); see also Merritt v. McKenney, No. C 13-
22
     01391, 2013 WL 4552672, at *3 (N.D. Cal. Aug. 27, 2013) (“‘Generally, courts
23
24   have exercised great liberality in permitting an amicus curiae to file a brief in a

25   pending case . . . . There are no strict prerequisites that must be established prior to
26
     18-cv-06529-RGS         NOTICE OF MOTION AND MOTION FOR LEAVE
                              TO FILE PROPOSED AMICUS CURIAE BRIEF
                                                1
              Case 3:18-cv-06529-RS Document 38 Filed 01/10/19 Page 3 of 4



 1   qualifying for amicus status; an individual seeking to appear as amicus must
 2   merely make a showing that his participation is useful to or otherwise desirable to
 3
     the court.’” (citation omitted)).
 4
 5         In this case PETA, the largest animal rights organization in the world, brings

 6   unique information and perspective on the matter—including from its years of
 7
     monitoring Defendant The Gorilla Foundation and advocating on behalf of captive
 8
     great apes, including Ndume—as well as information about the potential
 9
10   ramifications beyond the parties to the case, including potential ramifications to

11   Ndume and other animals and to PETA and other animal advocates. PETA brings
12
     valuable perspectives to the Court not represented by Plaintiff or Defendants and
13
     believes its participation would be useful to the Court.
14
15         Accordingly, PETA respectfully requests that the Court grant the motion and
16   accept the attached brief.
17
     Dated: January 10, 2019             Respectfully submitted,
18
19                                       /s/ Caitlin Hawks
                                         Caitlin Hawks
20                                       caitlinh@petaf.org
                                         PETA Foundation
21
                                         2154 W Sunset Blvd.
22                                       Los Angeles, CA 90026-3148
23                                       Tel: 206-858-8518
                                         Fax: 202-540-2207
24
                                         Attorney for Proposed Amicus
25
26
     18-cv-06529-RGS         NOTICE OF MOTION AND MOTION FOR LEAVE
                              TO FILE PROPOSED AMICUS CURIAE BRIEF
                                                 2
              Case 3:18-cv-06529-RS Document 38 Filed 01/10/19 Page 4 of 4



 1                            CERTIFICATE OF SERVICE
 2         I hereby certify that I electronically filed the foregoing with the Clerk of the
 3   Court for the United States District Court for the Northern District of California by
 4
     using the CM/ECF system on January 10, 2019. I further certify that counsel of
 5
 6   record for all parties in this case are registered CM/ECF users and that service will

 7   be accomplished by the CM/ECF system.
 8
           I certify under penalty of perjury that the foregoing is true and correct.
 9
     Executed this 10th day of January 2019.
10
11                                    /s/ Caitlin Hawks
                                      Caitlin Hawks
12                                    caitlinh@petaf.org
13                                    PETA Foundation
                                      2154 W Sunset Blvd.
14                                    Los Angeles, CA 90026-3148
15                                    Tel: 206-858-8518
                                      Fax: 202-540-2207
16
17                                    Attorney for Proposed Amicus
18
19
20
21
22
23
24
25
26
     18-cv-06529-RGS        NOTICE OF MOTION AND MOTION FOR LEAVE
                             TO FILE PROPOSED AMICUS CURIAE BRIEF
                                               3
